ORDER
This matter came on for hearing before the Supreme Court on March 9, 1995 on a Petition to Suspend Respondent’s License to Practice Law filed pursuant to Article III, Rule 12 of the Supreme Court Rules. Respondent appeared with counsel. After review of the Petition and hearing the arguments of counsel thereon, it is the considered opinion of this Court that the Petition be granted, with Respondent provided a reasonable period of time to make provisions for the transfer of his clients’ files to new counsel, and to take any other steps reasonably necessary to protect the clients’ interests.
Accordingly, it is hereby ordered, adjudged and decreed that the Respondent, Frank Mattera, be and he is hereby suspended from the practice of law commencing on April 8, 1995, said suspension to remain in effect during the pendency of his appeal of his conviction.
MURRAY, J., did not participate.